



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wilson, 2016 ONCA 888

DATE: 20161123

DOCKET: C62773

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Wilson

Appellant

Marianne Salih, for the appellant

Philippe Cowle, for the respondent

Heard and released orally: November 21, 2016

On appeal from the sentence imposed on May 12, 2016 by
    Justice P.B. Hambly of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

This is a sentence appeal. The appellant was convicted after a guilty
    plea of fraud over $5,000 when, as a bank employee, he disclosed personal
    financial information of bank clients to third party fraudsters, causing a loss
    of $500,000 to the bank and its exposure to civil liability of over $3 million.
    The appellant was sentenced to a term of imprisonment of two years less a day
    and a DNA order was imposed.

[2]

The appellant seeks a conditional sentence of the same length. A conditional
    sentence is available because the offence was committed before the amendments
    to the
Criminal Code
, R.S.C. 1985, c. C-46, removing that option for
    fraud over $5,000. In the alternative, he seeks a reduction of his sentence to
    18 months.

[3]

The appellant also seeks to set aside the DNA order made by the
    sentencing judge.

[4]

The appellant makes three arguments on appeal. He also seeks to
    introduce fresh evidence on his appeal.

[5]

First, the appellant says that the sentencing judge, in refusing a
    conditional sentence, failed to give effect to mitigating factors. We disagree.
    The sentencing judge took into account the mitigating factors of the
    appellants age, his drug addiction at the time of the offence and his
    completion of a drug rehabilitation program before sentencing, the absence of a
    criminal record and the appellants strong support from his family and friends.

[6]

As the sentencing judge noted, the appellant pleaded guilty in the face
    of overwhelming evidence. His plea occurred after a preliminary inquiry and a
    voluntariness
voir dire
. In these circumstances, the guilty plea would
    not have been a significant mitigating factor. In any event, there is nothing
    in the reasons or sentence itself to suggest the guilty plea was ignored by the
    sentencing judge.

[7]

As for the suggestion that the appellant was entitled to a conditional
    sentence because he did not benefit from the fraud, in the initial
    investigation by his employer, the appellant claimed his fraud had been
    motivated by threats to his girlfriends safety, while he advised the author of
    the pre-sentence report that the fraud was to pay off his drug debts. The
    sentencing judge, based on his factual findings, rejected the appellants girlfriend
    story. In any event, he did not treat greed as an aggravating factor.
    Nevertheless, he accepted the role of the appellants drug addiction in the
    fraud and took that into account.

[8]

The primary sentencing objectives for this offence are general
    deterrence and denunciation. It is only when there are exceptional mitigating circumstances
    that a significant fraud with breach of trust would warrant a conditional
    sentence. No such circumstances existed here. Accordingly, we reject this
    ground of appeal.

[9]

Second, the appellant says the sentencing judge gave insufficient
    reasons to explain the sentence. His focus, however, is on the judges
    rejection of the girlfriend story.

[10]

The reasons for sentence were entirely sufficient and clear. There was
    no evidence to support what the appellant initially said to his employer, which
    was contradicted by his own account to the probation officer. The sentencing
    judge was entitled to regard the explanation as preposterous, having regard
    to the appellants inability to provide any information about the girlfriends
    current whereabouts. This ground of appeal is therefore rejected.

[11]

The fresh evidence confirms that the appellant has successfully
    completed a substance use program and a harm reduction workshop offered by
    Correctional Services, and has earned a high school level four credit. While
    the appellant is to be commended for pursuing these courses and continuing his
    efforts toward rehabilitation, they have no material effect on his sentence.

[12]

This was a large scale fraud that attracted a significant sentence. It
    had a serious financial impact on the bank and the theft of customer identities
    affected numerous bank clients. All relevant factors were taken into
    consideration in imposing a sentence of two years less a day in prison. The
    sentence reveals no errors. But for the mitigating factors, a penitentiary
    sentence would have been justified.

[13]

Finally, we would not interfere with the decision to impose a DNA order.
    This was within the discretion of the sentencing judge, who gave reasons for
    the order. Having rejected the defence contention that the appellant posed no
    risk of reoffending, the sentencing judge properly considered that the DNA
    order might well deter the appellant in the future and that DNA evidence could
    be used in his apprehension. There is no reason to interfere with this
    discretionary order.

[14]

For these reasons, leave to appeal sentence is granted and the appeal is
    dismissed.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


